DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive. The amendments clarify where a non-uniform thickness is present (between the adapter body and latch stops. As noted below with respect to claim 2, figure 7 appears to show a raised portion with a thicker base. Further, it is common in the art to change latch thickness to alter the elasticity of the latch (see US 10,133,009 figure 4). 
Applicant further argues that Examiner is silent and did not address first and second interior surface portions of the claim. Examiner respectfully disagrees. First, the latches of the prior art have an outer surface and therefore would inherently have an inside surface. Second, the inner surfaces of these latches inherently reside in their respective planes. Third, the claim is broad with respect to the location of the offset. As broadly interpreted, portions of latches (22 and 24) in figure 7 have portions that appear raised (not labeled). These portions are interior surfaces that would be parallel and offset as best interpreted from applicant’s specification (only mentioned once in paragraph 28).
[AltContent: textbox (This portion has a different thickness and therefore offset, but parallel inner surface.)]
    PNG
    media_image1.png
    182
    177
    media_image1.png
    Greyscale


	With regard to the arguments for claims 7-9, Applicant argues the function of the latch stop with regard to engagement and prevention of being inserted. The structure related to these functions are not claimed. As broadly interpreted, any inner, orthogonal surface of the prior art would constitute a latch stop since it prevents motion.
	With regard to the arguments with respect to the 35USC102 rejection of claim 10, Examiner agrees. 
	Applicant has amended claim 10 to recite the specific location of a pad and argues the prior art would not anticipate placement of an RFID pad on an interior surface and that such identification is “not of concern in this case”. Examiner respectfully disagrees. The intended use of the pads of Applicant may be different, but this does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference. Examiner relies on Lambourn to teach that conductive pads are used for identification and error reporting means. Lambourn does not limit placement of these pads and in paragraph 52 describes the figures showing SC-type adapters but could be adapted to types such as Applicant’s MPO. If used in such a scenario, the pads would need to be rearranged for that type of connector profile and further could be placed wherever contacts are made to ensure proper error reporting.
	Finally, as cited in the conclusion of the prior office action, Examiner has tried to articulate such minor changes in latch shapes or pad presence is common. 
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/111399 to Komatsu et al. (applicant IDS).
Komatsu discloses in the abstract and figures 2 and 10, an adapter for holding a multi-fiber ferrule in position to mate with a multi-fiber ferrule in a fiber optic connector comprising: 
an adapter body (12), the adapter body having a first side (figure 2A shows one side) and a second side (figure 2B shows opposing side); 
a first opening disposed in the first side of the adapter body and configured to receive the multi-fiber ferrule, the first opening having two shorter edges (26) and two longer edges (22); 
a second opening disposed in the second side of the adapter body and in communication with the first opening (through hole), the second opening configured to removably receive the fiber optic connector (via tabs 54) and the first and second openings configured to position the fiber optic connector and multi-fiber ferrule to optically align with one another (figure 1 depicts the adapter in use and aligning components); and 
a pair of latches connected to the adapter and disposed adjacent the first opening to engage and hold the multi-fiber ferrule in the adapter, the pair of latches connected to the adapter body along the longer edges of the first opening and extending in a direction away from the first and the second openings, the pair of latches having a terminal end and a non- uniform thickness between the adapter body and a latch stop adjacent the terminal ends (the hook surfaces 22A of the latches 22 secure an inserted component and as shown in figure 7 has a thicker portion at its base).
As to claim 2, both pairs of latches are opposed from one another in different planes (90 degrees from one another). 
As to claim 3, one side of the rectangular plug is shorter than the other in dimension and would inherently be closer to one another on the shorter side (up and down in figure 2).
As to claim 4, the second portions are between the first (the second latches 26 and 28 are between first latches 22 and 24).
As to claim 5, a pair of tabs (hook portions) are disclosed (also see response to arguments above). 

As to claims 7-9, “latch stops” are disclosed in the prior art as the interior volume of the rectangular housing has features that stop insertion (see unlabeled raised portions within the interior of figure 2A, also see response to arguments above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claims above, and further in view of US 2014/0016901 to Lambourn et al.
Komatsu discloses the invention as claimed except for pads within the adapter housing on an interior surface and between the latch portions (see applicant figure 2; 140). It is noted that Applicant’s admitted prior art in Figure 1 is essentially the device of claims 1-10 with the exception of these pads. 
Lambourn discloses the use of conductive pads (130; figure 1A) to provide a RFID system for indication of a working position (see paragraphs 26-28). 
It would have been obvious to one having ordinary skill in the art to add conductive pads to the area claimed in order to fit an identification system to indicate a working position of the adapter disclosed by Komatsu to prevent misconnection issues.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883